      Case 2:16-cr-00092-JAM Document 240 Filed 06/09/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   MEGAN T. HOPKINS, SBN # 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     JUAN MONTALBO
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                       )   Case No. 2:16-cr-0092-JAM
                                                     )
12                      Plaintiff,                   )   STIPULATION AND ORDER
                                                     )   TO CONTINUE SENTENCING HEARING
13   vs.                                             )
                                                     )   Date: October 5, 2021
14   JUAN MONTALBO,                                  )   Time: 9:30 a.m.
                                                     )   Judge: Hon. John A. Mendez
15                      Defendant.                   )
                                                     )
16                                                   )

17           IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
18   Attorney, through Matthew Morris, Attorney for Plaintiff, and Heather Williams, Federal
19   Defender, through Assistant Federal Defender Megan T. Hopkins, Attorney for Defendant Juan
20   Montalbo, that the sentencing hearing currently set for July 27, 2021 be continued to October 5,
21   2021 at 9:30 a.m.
22           This modification is requested to provide additional time for defense counsel to obtain
23   medical and military records and to provide them to the probation officer, to permit Mr.
24   Montalbo’s participation in an interview with the probation officer in preparation for the
25   Presentence Report (PSR), and to permit Mr. Montalbo to appear in-person for sentencing at a
26   time when the Court has resumed in-person hearings.
27
28

      Stipulation and Order to Continue Sentencing        -1-       United States v. Montalbo, 2:16-cr-0092-JAM
      Hearing and Modify PSR Schedule
      Case 2:16-cr-00092-JAM Document 240 Filed 06/09/21 Page 2 of 3


 1   The parties further request that the PSR schedule be modified consistent with the new sentencing

 2   date, as follows:

 3           Proposed Presentence Report Due:                              August 23, 2021
 4           Informal Objections to Presentence Report Due:                September 6, 2021
 5           Presentence Report Due:                                       September 13, 2021
 6           Formal Objections to Presentence Report Due:                  September 20, 2021
 7           Reply or Statement of Non-Opposition Due:                     September 27, 2021
 8           Judgment and Sentencing:                                      October 5, 2021
 9
10
                                                     Respectfully submitted,
11
                                                     HEATHER E. WILLIAMS
12                                                   Federal Defender
13   Date: June 7, 2021                              /s/ Megan T. Hopkins           _
                                                     MEGAN T. HOPKINS
14                                                   Assistant Federal Defender
15                                                   Attorney for Defendant
                                                     JUAN MONTALBO
16
17   Date: June 7, 2021                              PHILLIP A. TALBERT
                                                     Acting United States Attorney
18
19                                                   /s/ Matthew Morris
                                                     MATTHEW MORRIS
20                                                   Assistant U.S. Attorney
                                                     Attorney for Plaintiff
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Sentencing     -2-        United States v. Montalbo, 2:16-cr-0092-JAM
      Hearing and Modify PSR Schedule
      Case 2:16-cr-00092-JAM Document 240 Filed 06/09/21 Page 3 of 3


 1                                                   ORDER

 2           IT IS HEREBY ORDERED, the Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
 4   its order.
 5   IT IS SO ORDERED.
 6
     Dated: June 8, 2021                              /s/ John A. Mendez
 7
                                                      THE HONORABLE JOHN A. MENDEZ
 8                                                    UNITED STATES DISTRICT COURT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Sentencing    -3-        United States v. Montalbo, 2:16-cr-0092-JAM
      Hearing and Modify PSR Schedule
